DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry (US 4,956,150). Henry teaches a device for use in performing test.  The device is best shown in Figures 6-12 and described in columns 4-7.
Regarding claims 1, 2, 3, and 6 – As shown in Figures 6-12, Henry teaches a resilient mat (microtiter stick 25) having a top planar surface spaced from a bottom planar surface, and a plurality of recesses (wells 26) formed in the top planar surface extending toward the bottom surface and bounded by a non-planar bottom wall.  The depth of the recess (well 26) measured vertically from the center of the opening to the bottom wall is less than a width of the opening. 
Regarding claims 3 and 9 – Henry teaches the use of polystyrene to make the device in column 5, lines 5-18. 
Regarding claims 4 and 5 – Henry discloses a smooth arcuate bottom surface in Figures 6, 9 and 11.  See also column 2, lines 40-64; column 5, lines 27-39; and column 7, lines 33-44. 
Regarding claim 11 – Henry teaches coating the wells with antigens or antibodies for assays in column 7, lines 52-63 and column 8, lines 35-44. 
Regarding claims 12 and 13 – Henry teaches polystyrene as the material for their device in column 5, line 5-18. The Examiner submits polystyrene is sterilizable and autoclavable.
Regarding claims 14 and 15 – The Examiner submits the culture vessel has not been positively recited in claims 14-15 as a combination with the mat device and microtiter stick (25) of Henry may be placed into the well of any culture vessel having a well that is larger than the microtiter stick (26).  See also Figure 3 which shows the microtiter stick (25) placed into another container (tray 19). 
Regarding claim 16 – Henry teaches a small hole (27’) for orienting and attaching the microtiter stick (25) to another device. See Figures 7, 10 and 12; and column 5, lines 40-67.  
Regarding claims 17-20 – The Examiner submits claims 17-20 are directed to an intended use of the device.  Claim 1 recites “A device for manipulating a sample, comprising” in the preamble of the claim. The sample is part of an intended use phrase – Applicant intends to use the claimed device to manipulate a sample, but the sample has not been positively recited as part of the claimed device.  Therefore, the limitations directed to the sample have not been given patentable weight.  

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (US 2009/0298116). Fang teaches a cell culture apparatus.  The device is best shown in Figures 1-6 and described in Paragraphs 0027-0036. 
Regarding claims 1, 2, 3, and 6 – As shown in the Figures, Fang teaches a cell culture apparatus (100) comprised of a resilient mat (substrate 102) having a top planar surface spaced from a bottom planar surface, and a plurality of recesses (wells 106) formed in the top planar surface extending toward the bottom surface and bounded by a non-planar bottom wall.  The depth of the recess measured vertically from the center of the opening to the bottom wall is less than a width of the opening for some of the wells (118c). See Figures 1-2 and Paragraph 0028.
Regarding claims 4 and 5 – Fang discloses a well (106) having a smooth arcuate bottom in Figures 1-2 and Paragraph 0028. 
Regarding claims 9 and 10 – Fang recites forming the substrate (102) from a single material and/or silicone-based material in Paragraph 0028. 
Regarding claim 11 – Fang teaches coating the wells with collagen in Paragraph 0047. 
Regarding claims 12 and 13 – Fang teaches a wide variety of biocompatible materials for the substrate (102) that are sterilizable and autoclavable in Paragraph 0028. 
Regarding claims 14 and 15 – The Examiner submits the culture vessel has not been positively recited in claims 14-15 as a combination with the mat device and that the cell culture device (100) of Fang may be placed into the well of any culture vessel having a well that is larger than the cell culture apparatus (100). 
Regarding claim 16 – Fang teaches using the location and arrangement of the wells (106) of the substrate (102) to determine an orientation of the device in Paragraph 0035-0036.
Regarding claims 17-20 – The Examiner submits claims 17-20 are directed to an intended use of the device.  Claim 1 recites “A device for manipulating a sample, comprising” in the preamble of the claim. The sample is part of an intended use phrase – Applicant intends to use the claimed device to manipulate a sample, but the sample has not been positively recited as part of the claimed device.  Therefore, the limitations directed to the sample have not been given patentable weight.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 4,956,150).  Henry, as described above in Paragraphs 4-12, teaches every element of claims 7 and 8 except for the shape of the plurality of second recesses. As shown in Figures 6, 9, and 11, Henry teaches a plurality of second recesses(36) formed in the bottom planar surface.  The second recesses have a planar bottom. The Examiner takes the position that the difference that the difference between the second recess of the prior art and the second recesses as claimed device is one of shape and that, absent evidence the particular shape is significant, the second recesses of the claimed device are not patentable over the prior art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04, Section IV, B – Changes in Shape. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        June 29, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798